Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on June 17, 2021.
3.	Claims 1, 2, 4, 5, 7-10 and 13-20 are pending in the application.
4.	Claims 1, 5 and 7 have been amended. Claims 3, 6, 11 and 12 have been canceled. New claims 15-20 are presented for examination.
Response to Arguments
5.	Applicant's arguments filed June 17, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of BRAUNSTEIN et al.(US 2017/0008521 A1)(hereinafter Braunstein) and in further view of DAS et al.(US 2014/0163717 A1)(hereinafter Das).
Regarding claim 5, Hibino discloses a map points-of-change detection device [See Figs. 1-4 and par.  0014 regarding vehicle navigation device ] comprising: 
a camera that is configured to capture an image of an area around a vehicle, the camera being provided in the vehicle [See Fig. 1 and par. 0014, 0018, 0025, 0034-0035 regarding in-vehicle camera 4  is provided at a position such as the back side of a rear-view mirror so that the road ahead in the traveling direction of the vehicle is included in the imaging range. The in-vehicle camera 4 repeatedly captures an image of the road in front of the vehicle in accordance with the instruction from the control unit 5, and outputs a signal representing the captured image of the road in front of the vehicle to the control unit 5…]; and 
a map storage portion that is configured to store a road map including a road surface map [See Fig. 1 and par. 0014, 0016, 0019, 0024-0025, 0027-0028, 0030, 0040, 0050-0051 regarding the map data storage unit 2 is for inputting road map data for drawing a road map such as road data and background data into the control unit 5. Further, as will be described later, when the updated data of the road map is received from the external data management server, the updated data is stored.In order to read / write the road map data in this way, a readable / writable hard disk, DVD-RW, DVD-RAM, or the like is used as the storage medium of the map data storage unit 2.].
Hibino does not explicitly disclose a bird's-eye-view transformation section that is configured to transform the image captured by the camera into a bird's-eye view image.
However, the transformation of an image captured into a bird’s-eye view image was well known in the art at the time of the invention was filed as evident from the teaching of Yamamoto [See at least Figs. 2-3, 6-7, par. 0024, 0029, 0032-0039,  0045,   0054 regarding  acquisition unit 401 is configured to acquire a plurality of captured images captured by the plurality of cameras 16 as peripheral information indicating the situation around the vehicle 1. The image processing unit 402 generates a bird's-eye view image (see FIGS. 6 and 7) of the periphery of the vehicle 1 from above by converting the viewpoints of the plurality of captured images acquired by the acquisition unit 401 and synthesizing them. It is configured in…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino with Yamamoto teachings by including “a bird's-eye-view transformation section that is configured to transform the image captured by the camera into a bird's-eye view image” because this combination will have the advantage of providing a method for bird’s eye view imagery in a vehicle monitoring device [See Yamamoto: at least Figs. 2-3, 6-7, par. 0024, 0029, 0032-0039,  0045,   0054].
Further on, Yamamoto teaches a collation processing section that is configured to determine whether a point of change in the road surface map exits by collating the bird's-eye view image with the road surface map, the point of change being a position at which a change has occurred on an actual road surface [See Yamamoto: at least Figs. 2-3, 6-8, par. 0024, 0029, 0032-0039,  0042, 0045,   0055-0060 regarding When the predetermined image presentation condition is satisfied when the vehicle 1 starts from a stop, the read processing unit 404 transfers a past bird's-eye view image (a bird's-eye view image when the vehicle is stopped, FIG. 6) from the bird's-eye view image memory 14 g (RAM 14c, EEPROM 14f). See) is configured to read. Then, the comparison processing unit 405 has a past bird's-eye view image read from the bird's-eye view image memory 14g (a bird's-eye view image when the vehicle is stopped, see FIG. 6) and a current bird's-eye view image (a bird's-eye view image at the time of starting) generated at the time of starting. 7) is configured to be compared. The image presentation conditions include, for example, that the drive source DS is turned from off to on, and that the gear of the vehicle 1 is switched from the stop gear to the running gear while the drive source DS is on. Can be considered.Even under such image presentation conditions, the position of the camera 16 is maintained at a predetermined position in order to ensure the reliability of the bird's-eye view image, that is, all the doors of the vehicle 1 as in the above storage conditions. May be required to be closed (or locked)… More specifically, the output unit 406 is based on the difference between the past bird's-eye view image as the first peripheral information (see FIG. 6) and the current bird's-eye view image as the second peripheral information (see FIG. 7). The difference image (see FIG. 8) is configured to be displayed on the display device 8.In the difference image IM3 of FIG. 8, as an example, the difference between the bird's-eye view image IM1 of FIG. 6 as the past bird's-eye view image and the bird's-eye view image IM2 of FIG. 7 as the current bird's-eye view image, that is, placed around the vehicle 1. A mark M2 indicating an obstacle is displayed…].
Hibino and Yamamoto do not explicitly disclose wherein, the collation processing section performs distance transformation on the road surface map, and collates the road surface map after performing the distance transformation with the bird's-eye view image.  
However, performing distance transformation on a road map for processing the map and an image was well known in the art at the time of the invention was filed as evident from the teaching of Braunstein[See at least Figs. 74-88, par. 0497-0501 regarding  In some embodiments, generic visual features may be used as landmarks for the purpose of registering the position and orientation of a moving vehicle, in one drive (localization phase), relative to a map generated by vehicles traversing the same stretch of road in previous drives (mapping phase)… In the mapping phase, the disclosed systems (e.g., vehicles or server) may detect feature points (FPs) and compute their descriptors (e.g. using the FAST/BRISK/ORB detectors and descriptors or a detector/descriptor pair that was trained using the database discussed below).  The system may track FPs between frames in which they appear using their motion in the image plane and by matching their descriptors using e.g. Euclidean or Hamming distance in descriptor space.  The system may use tracked FPs to estimate camera motion and world positions of objects on which FPs were detected and tracked.  The system may classify FPs as ones that will likely be detected in future drives (e.g. FPs detected on momentarily moving objects, parked cars and shadow texture will likely not reappear in future drives).  This reproducibility classification (RC) may be a function of both the intensities in a region of the image pyramid surrounding the detected FP, the motion of the tracked FP in the image plane, the extent of viewpoints in which it was successfully tracked/detected and its relative 3D position…]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto and Sato with Braunstein teachings by including “wherein, the collation processing section performs distance transformation on the road surface map, and collates the road surface map after performing the distance transformation with the bird's-eye view image” because this combination will have the advantage of providing a distance transformation method when collating imagery in a vehicle image display device [See Braunstein: at least Figs. 74-88, par. 0497-0501].
Hibino, Yamamoto, Sato and Braunstein do not explicitly disclose in the distance transformation, a distance from each zero pixel to a nearest non-zero pixel is calculated and a pixel value of each zero pixel is replaced by the calculated corresponding distance.
[See par. 0267-0269 regarding In some embodiments, a distance transform of the image can be taken using a Euclidean distance.  Distance transforms of a binary image can denote each pixel, or voxel if the matrix is 3-D or larger, by the distance to the closest non-zero pixel following Equation 12.  The d(p, qk) term can utilize the Euclidean distance, Equation 13, to find the distance between original pixel p and potential pixel q located within image P. This can be repeated for all points k within the listed set of S and the minimum path is chosen.                         
                            t
                            
                                
                                    p
                                
                            
                            =
                            
                                
                                    m
                                    i
                                    n
                                
                                
                                    k
                                
                            
                            
                                
                                    d
                                    
                                        
                                            p
                                            ,
                                            
                                                
                                                    q
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    :
                                    P
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    =
                                    0
                                    ^
                                    1
                                    ≤
                                    k
                                    ≤
                                    S
                                
                            
                        
                       (12)                              
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        1
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                           (13).     This provides a template, as shown in FIG. 47, denoting each pixels distance from the closest nonzero pixel.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto, Sato and Braunstein with Das teachings by including “in the distance transformation, a distance from each zero pixel to a nearest non-zero pixel is calculated and a pixel value of each zero pixel is replaced by the calculated corresponding distance” because this combination will have the advantage of providing a distance transformation method to calculate a corresponding distance for each pixel in the image to be evaluated.
Regarding claim 14,. Hibino, Yamamoto, Sato, Braunstein and Das teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Hibino and Sato teach or suggest further comprising: a vehicle position detection section that detects a position of the vehicle [See Hibino: Fig. 1, par. 0014-0015 regarding the position detection unit 1 is composed of a well-known geomagnetic sensor, a gyro sensor, a vehicle speed sensor, a GPS sensor that detects the position of the vehicle based on radio waves from satellites, and the like. Since each of these has an error of different properties, they are configured to be used while being complemented by a plurality of sensors. Depending on the accuracy of each sensor, the position detection unit 1 may be composed of some of the above-mentioned sensors. See Sato: Fig. 1 and par. 0033 regarding autonomous driving ECU 31 acquires positional information of the vehicle 2 from a measurement result of the GPS receiver 23. ]; and  
a map generation section that generates a map from the bird's-eye view image by setting a map image determined based on the bird's-eye view image as the map image at the position of the vehicle when the image from which the bird's-eye view image is generated is captured[See Hibino: Fig. 1 and par. 0012, 0016, 0027, 0047-0051 regarding the map data storage unit 2 is for inputting road map data for drawing a road map such as road data and background data into the control unit 5.Further, as will be described later, when the updated data of the road map is received from the external data management server, the updated data is stored… Furthermore, since the external data management server stores not only points with different road shapes but also captured images showing the road conditions at those points, when updating the road map data, the actual road shape is determined by the captured images.  See Sato: at least Figs. 1-2,  par. 0051, 0063-0066, 0074, 0112 regarding  In FIG. 2, a XY rectangular coordinate system is shown with a lateral direction (a width direction of the vehicle 2) of the display surface G, seen from the driver, being taken along an X-axis direction, and a longitudinal direction (a vertical direction of the vehicle 2) of the display surface G, seen from the driver, being taken along a Y-axis direction… The traveling road overlook image L is an image illustrating the vehicle 2 and the traveling road where the vehicle 2 runs, in a bird's-eye view. In FIG. 2, the traveling road overlook image L includes: division line objects Lm1, Lm2 indicative of division lines of the traveling road on which the vehicle 2 runs and which has three traffic lanes on each side; and traffic zone boundary line object Ls1, Ls2 indicative of vehicle traffic zone boundary lines of the traveling road.  In the traveling road overlook image L, a region between the division line objects Lm1, Lm2 corresponds to a driving lane R1 on which the vehicle 2 runs.  Further, a region between the division line object Lm1 and the traffic zone boundary line object Ls1 corresponds to a left adjacent traffic lane R2 with respect to the driving lane R1.  A region between the division line object Lm2 and the traffic zone boundary line object Ls2 corresponds to a right adjacent traffic lane R3 with respect to the driving lane R1.  If the number of traffic lanes of the traveling road where the vehicle 2 runs changes, the traveling road overlook image L also changes...].  

8. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of BRAUNSTEIN et al.(US 2017/0008521 A1)(hereinafter Braunstein) and in further view of DAS et al.(US 2014/0163717 A1)(hereinafter Das), as applied to claim 5, and in further view of Gupta et al.(US 2015/0049193 A1)(hereinafter Gupta).
Regarding claim 13, Hibino, Yamamoto, Sato, Braunstein and Das teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. 
Hibino, Yamamoto, Sato, Braunstein and Das do not explicitly disclose further comprising:  a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section; and a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the 
However, Gupta , from the same field of endeavor, teaches a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera[See at least par. 0069 regarding “dewarping" refers to a procedure for devolving distortions produced by a wide angle camera lens.  In the preferred embodiment the vehicular camera employed for the 360 degree composite image is a very wide angle, omni-vision camera, so the original images are distorted.  A dewarping procedure as known in the art per se is necessary to account for this distortion and to convert curvy trajectories to straight trajectories.  Once the convergence point (vanishing point) is found, its coordinates are dewarped to give the final image coordinates.]; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section[See at least Figs. 2A-9, 12, 16-28,  par. 0069, 0089, 0143 regarding as shown in Fig. 9,  in a first module 154, the vanishing points are detected using a motion tracking method.  In a following module 156, the vanishing line is estimated based on the locus or collection of the estimated vanishing points for the various steering angles.  The estimated central vanishing point in conjunction with the vanishing line leads to the final module 158 of the OC algorithm--the computation of the three camera rotational angles in the camera coordinate system… Once the convergence point (vanishing point) is found, its coordinates are dewarped to give the final image coordinates], a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation section transforms the image captured by the camera into the bird's-eye view image by transforming the orientation of the optical axis of the camera detected [See at least Figs. 2A-9, 12, 16-28,  par. 0069, 0089, 0129-0131, 0143 regarding as shown in Fig. 9,  in a first module 154, the vanishing points are detected using a motion tracking method.  In a following module 156, the vanishing line is estimated based on the locus or collection of the estimated vanishing points for the various steering angles.  The estimated central vanishing point in conjunction with the vanishing line leads to the final module 158 of the OC algorithm--the computation of the three camera rotational angles in the camera coordinate system...].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto, Sato, Braunstein and Das with Gupta teachings by including “further comprising:  a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section; and a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation section transforms the image captured by the camera into the bird's-eye view image by transforming the orientation of the optical axis of the camera detected by the camera orientation detection section into downward from upward” because this combination will have the advantage of providing a method to dynamically calibrate the position or alignment a vehicular camera  [See Gupta: par. 0002].


Allowable Subject Matter
9.	Claims 1, 2, 4, 7-10 and 15-20 are allowed.

	Claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
	“wherein the collation region identification section extracts a collation region for performing collation from the bird's-eye view image to be used for the collation based on a total number of traffic lane lines detected from the bird's-eye view image; 
the collation region identification section identifies as a matching target region, a predetermined region from the road surface map, the predetermined region being determined based on a current position of the vehicle; 
the collation processing section further comprising 
a correlation value map creation section that calculates a correlation value of the collation region in the bird's-eye view image to be used for the collation with 2CZBApplication No.: 16/682,538Docket No.: 4041J-003703-US-CO respect to the matching target region in the road surface map while changing positions of the collation region, and creates a correlation value map that indicates a relation between the correlation value and a relative position of the collation region with respect to the matching target region, and 
a matching position determination section that calculates, for each position of the collation region with respect to the matching target region, a score obtained by multiplying a scoring map in which a coefficient is highest at a current position due to highest likelihood and the coefficient decreases with distance from the current position by the correlation value map, and determines a position of the collation region having highest score as a matching position; and 
the collation processing section collates the bird's-eye view image for the collation with the road surface map in the road map by setting the position of the collation region as the matching position”, along with all the other limitations of claim 1(Please see Non-final rejection dated 3/19/2021)
	Claim 15 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
	“an amount of movement calculation section that sequentially determines a vanishing point region image which is a part of the image that has been corrected by the distortion correction processing section and which is an image of a region determined based on the vanishing point detected by the vanishing point detection section, and calculates an amount of movement for moving a latter vanishing point region image in a vertical direction with respect to a former vanishing point region image when temporally consecutive two of the vanishing point region images are matched; 
an integration value calculation section that calculates a positional deviation integration value, which is an integration value of the amount of movement of the image in the vertical direction, the amount of movement being calculated by the amount of movement calculation section; and
 an amount of pitch variation calculation section that sequentially calculates a moving average value of the positional deviation integration value calculated by the integration value calculation section, and calculates an amount of pitch variation which is a difference between the moving average value and the amount of movement calculated by the amount of movement calculation section, 
and the camera orientation detection section detects the orientation of the optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and the position of the image center and the amount of pitch variation”, along with all the other limitations of claim 15(Please see Non-final rejection dated 3/19/2021)
	Claims  2, 4, 7-10 and 16-20 are allowed by virtue of their dependency to the independent claims 1 and 15.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482    


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482